Case 2:19-cv-00479-SPC-MRM Document 57 Filed 07/22/20 Page 1 of 6 PageID 280




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

NICOLE KINSWORTHY and JEREMY
KINSWORTHY,

                Plaintiffs,

v.                                                          Case No.: 2:19-cv-479-FtM-38MRM

AIG PROPERTY CASUALTY
COMPANY,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Defendant AIG Property Casualty Company’s Motion to

Dismiss the Complaint for Lack of Standing (Doc. 46), and Plaintiffs Nicole and Jeremy

Kinsworthy’s response in opposition (Doc. 56). For the below reasons, the Court grants

the motion.

        This is an insurance dispute. It started in 2017 when Hurricane Irma blew through

town and damaged Brian and Jessica Massoll’s roof.                      The Massolls submitted an

insurance claim to Defendant, their insurer. Defendant, however, refused to pay for any

repairs. Meanwhile, the Massolls sold their home to Plaintiffs.

        Now here’s the wrinkle to this otherwise run-of-the-mill insurance dispute: the

Massolls assigned their insurance claim to Plaintiffs as part of the sale. (Doc. 4-1). The




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00479-SPC-MRM Document 57 Filed 07/22/20 Page 2 of 6 PageID 281




“Agreement for Assignment of Insurance Claim,” attached to the Complaint, reflects the

assignment. (Doc. 4-1). The Agreement reads, in pertinent part,

              [The Massolls] agree[] to pursue the claim for the Property and
              attempt to obtain a new roof for the Property and also attempt
              to have Universal Contracting of Florida receive payment for
              the new roof. [The Massolls] will promptly give [Plaintiffs] any
              funds received from the insurance and hereby agrees to sign
              the Assignment of Benefits and Contract for Services in favor
              of Universal Contracting of Florida . . . without any
              representations on whether the insurance coverage is
              assignable or needs to be pursued by [the Massolls]. [The
              Massolls] make no representation whether their insurance
              company will determine whether a roof repair or replacement
              is necessary and covered by the policy. [Plaintiffs] shall pay
              the deductible and any charges associated with the filing of
              the claim associated therewith and shall indemnify and hold
              harmless [the Massolls] from any and all costs, damages,
              expenses, injuries, charges, or liability incurred or associated
              with the claim or new roof.

(Doc. 4-1).

       Plaintiffs now sue Defendant for breach of the insurance contract.            (Doc. 4).

Although Defendant has answered the Complaint, it moves to dismiss for lack of standing.

(Doc. 30; Doc. 46).

                                    LEGAL STANDARD

       Defendant moves under Federal Rules of Civil Procedure 12(b)(1), (2), and (6).

Because Defendant answered the Complaint, however, the Court need only consider

Rule 12(b)(1). See Fed. R. Civ. P. 12(h)(1)(B) (stating a party waives a Rule 12(b)(2)

challenge to personal jurisdiction by not filing a motion or including it in the answer); Smith

v. Bank of Am., N.A., No. 2:11-CV-676-FTM-29DNF, 2014 WL 897032, at *9 (M.D. Fla.

Mar. 6, 2014) (denying a Rule 12(b)(6) motion to dismiss as moot because it was filed a

month after the answer); Roberts v. Swearingen, 358 F. Supp. 3d 1341, 1346 (M.D. Fla.




                                              2
Case 2:19-cv-00479-SPC-MRM Document 57 Filed 07/22/20 Page 3 of 6 PageID 282




2019) (stating “the Court may consider a motion to dismiss for lack of subject matter

jurisdiction at any time”).

       To have Article III standing, a plaintiff must show he “(1) suffered an injury-in-fact

(2) that is fairly traceable to the defendant’s conduct and (3) is redressable by a favorable

judicial decision.” MSPA Claims 1, LLC v. Tenet Fla., Inc., 918 F.3d 1312, 1317 (11th

Cir. 2019); accord Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). A defendant

can contest standing either facially or factually. McElmurray v. Consol. Gov't of Augusta-

Richmond Cnty., 501 F.3d 1244, 1251 (11th Cir. 2007). A facial attack “requires the court

merely to look and see if the plaintiff has sufficiently alleged a basis of subject matter

jurisdiction, and the allegations in his complaint are taken as true for the purposes of

the motion.” Id. (quotation, citation, and alterations omitted). A factual attack challenges

subject matter jurisdiction using material extrinsic from the pleadings. Id. Defendant

seeks relief under both theories.

       Florida law on assignments is also relevant to Defendant’s motion because it

dictates, at least in part, whether Plaintiff’s suffered an injury. An assignment is “a

contract between the assignor and the assignee.” 3A Fla. Jur. 2d Assignments § 1 (2d

ed. June 2020 update); see also Lauren Kyle Holdings, Inc. v. Heath-Peterson Const.

Corp., 864 So. 2d 55, 58 (Fla. 5th DCA 2003) (“An assignment is a transfer of all the

interests and rights to the thing assigned.”). An assignee thus “stands in the shoes of the

assignor and may enforce the contract against the original obligor in his own name . . .

Because an assignment vests in the assignee the right to enforce the contract, an

assignor retains no rights to enforce the contract after it has been assigned.” Lauren

Kyle, 864 So. 2d at 58 (citations omitted).




                                              3
Case 2:19-cv-00479-SPC-MRM Document 57 Filed 07/22/20 Page 4 of 6 PageID 283




       When examining an assignment, courts also use Florida’s rules of contract

construction. Under Florida law, a contract is interpreted “in accordance with its plain

meaning.” Dear v. Q Club Hotel, LLC, 933 F.3d 1286, 1293 (11th Cir. 2019) (quotation

marks omitted). “If a contract provision is clear and unambiguous, a court may not

consider extrinsic . . . evidence to change the plain meaning set forth in the contract.”

Spring Lake NC, LLC v. Figueroa, 104 So. 3d 1211, 1214 (Fla. 2d DCA 2012) (quotation

marks omitted). “It is [also] fundamental that in construing a contract, the intention of the

parties must be determined from examination of the whole contract[.]”                Cali v.

Meadowbrook Lakes View Condo. Ass’n B Inc., 59 So. 3d 363, 367 (Fla. 4th DCA 2011)

(quotation marks omitted).

       Against this backdrop, the Court turns to Defendant’s motion.

                                       DISCUSSION

       Defendant argues that Plaintiffs lack standing because the Massolls assigned only

the insurance claim to Plaintiffs—not the policy. And because the policy names the

Massolls, Plaintiffs cannot sue Defendants for breaching the contract. Defendant does

not stop there. It also relies on the Agreement’s plain language. According to Defendant,

the Massolls agreed to (1) pursue the insurance claim and a new roof; (2) have Universal

Contracting of Florida be paid for a new roof; (3) give Plaintiffs any money it may receive

from Defendant; and (4) “sign the Assignment of Benefits and Contract for Services in

favor of Universal Contracting of Florida . . . without any representations on whether the

Insurance coverage is assignable or needs to be pursued by assignor.” (Doc. 56 at 7-8).

Based on this language, Defendant argues the Agreement (at most) shows the Massolls

promised to reimburse Plaintiffs if they collected any insurance money. According to




                                             4
Case 2:19-cv-00479-SPC-MRM Document 57 Filed 07/22/20 Page 5 of 6 PageID 284




Defendant, reimbursement does not equal an assignment of the policy’s benefits. Last,

Defendant asserts the Massolls maintained control of their insurance benefits so they

could later assign them to Universal Contracting of Florida.

       Plaintiffs stand by the Agreement. Although they concede the Agreement intended

to “assign the benefits from the insurance claim,” Plaintiffs maintain the Massolls did not

intend to retain control over an assignment to Universal. (Doc. 56 at 7 (emphasis added)).

They also argue the Agreement memorializes the Massolls’ willingness to help Plaintiffs

pursue the insurance benefits and claim.

       After careful review of the parties’ arguments, record, and applicable law, Plaintiffs

lack standing to sue Defendant for breach of contract. Plaintiff have no direct rights under

the policy. The Massolls—not Plaintiffs—are the named insureds. And Plaintiffs did not

own the home when the hurricane damaged the roof.

       Plaintiffs also have no indirect rights through the Agreement. The Agreement is

limited in scope. As plainly written, it ensures the Massolls reimburse Plaintiffs with any

insurance money they collect. It discusses the insurance claim only, without mentioning

a further assignment of the policy. Without an assignment of the policy, Plaintiffs have

not suffered an injury-in-fact to have a legally protected interest in this suit. The Court

thus dismisses the Complaint without prejudice for lack of standing. Stalley ex rel. United

States v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008) (“A

dismissal for lack of subject matter jurisdiction is not a judgment on the merits and is

entered without prejudice.”).

       Accordingly, it is now

       ORDERED:




                                             5
Case 2:19-cv-00479-SPC-MRM Document 57 Filed 07/22/20 Page 6 of 6 PageID 285




      (1) Defendant AIG Property Casualty Company’s Motion to Dismiss the Complaint

         for Lack of Standing (Doc. 46) is GRANTED. The above-captioned case is

         dismissed without prejudice.

      (2) The Clerk is DIRECTED to enter judgment, terminate any deadlines, and close

         the file.

      DONE and ORDERED in Fort Myers, Florida this 22nd day of July 2020.




Copies: All Parties of Record




                                         6
